Order entered December 4, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00611-CV

  PANDA POWER GENERATION INFRASTRUCTURE FUND, LLC, D/B/A/ PANDA
                  POWER FUNDS, ET AL., Appellants

                                            V.

           ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., Appellee

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
                          Trial Court Cause No. CV-16-0401

                                        ORDER
       Before the Court is appellants’ December 3, 2018 unopposed motion for extension of

time to file reply brief. We GRANT the motion and ORDER the brief be filed no later January

9, 2019.


                                                   /s/   DAVID EVANS
                                                         JUSTICE